Citation Nr: 1000772	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for high blood 
pressure.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for coronary artery 
disease.

8.  Entitlement to service connection for sores to the back 
and sides as a result of asbestos exposure.

9.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 8, 1942, to July 29, 1942, from November 1943 to April 
1946, and from August 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although VA records show a June 
1947 rating decision denied entitlement to service connection 
for a skin disorder (claimed as a fungal infection to the 
neck and back), the Board finds the claim for asbestos-
related sores to the back and sides to be significantly 
distinct from the previously denied issue and a new claim for 
VA purposes.  The issues on appeal were adequately developed 
for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Diabetes mellitus was not manifest during active service 
or within one year of service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

3.  A chronic high blood pressure disability was not manifest 
during active service or within one year of service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

4.  High cholesterol is not a disability for VA compensation 
purposes.

5.  PTSD was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

6.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

7.  A bilateral knee disorder was not manifest during active 
service, arthritis of the knees is not shown to have been 
manifest within one year of service, and present knee 
disorders are not shown to have developed as a result of an 
established event, injury, or disease during active service.

8.  Coronary artery disease was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

9.  Sores to the back and sides as a result of asbestos 
exposure were not manifest during active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

10.  Bilateral hearing loss is manifested by no more than 
level I hearing acuity in the right ear and level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may service connection be presumed as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A high blood pressure disability was not incurred in or 
aggravated by active service, nor may service connection for 
cardiovascular disease be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A high cholesterol disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may service connection for 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

7.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may service connection for a 
cardiovascular disease be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

8.  A disability manifested by sores to the back and sides as 
a result of asbestos exposure was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

9.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in August 2006 and November 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  He was notified that the VCAA notice 
requirements applied to all elements of a claim.  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Veteran was requested to provide additional information 
in support of his claims that he was exposed to herbicides in 
Korea, that he was exposed to asbestos aboard ship, and that 
he was exposed to ionizing radiation in Japan after World War 
II by correspondence dated in August 2008.  There is no 
indication of any subsequent response.  In correspondence 
dated in February 2007 he was requested to provide additional 
information as to his PTSD claim.  An unsigned statement 
received by VA in June 2007 indicated that during the period 
from 1942 to 1947 he witnessed Americans being killed, some 
of whom were close friends, and that he had hidden between 
the bodies to spare his life.  It was noted that specific 
names could not be recalled and no specific information as to 
the date of any event was provided.  A June 2007 VA 
determination found that information sufficient for a 
meaningful search of service department records was not 
provided.  The Board concurs with the June 2007 determination 
and finds that further attempts to obtain any additional 
evidence pertinent to the issues on appeal would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Although the Veteran was not provided VA examinations as to 
his service connection claims, other than tinnitus, he has 
provided no specific information as to how any high blood 
pressure, bilateral knee disorders, or coronary artery 
disease may be related to active service.  He has also 
provided no specific information as to a PTSD stressor that 
may be verified, as to how his diabetes mellitus may have 
been incurred as a result of service in Korea, nor as to any 
symptoms of sores on the back and sides.  In the absence of 
such information, the Board finds there is no reasonable 
possibility that a medical examination could assist the 
Veteran in substantiating his claims.  The available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  VA has found that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities for compensation purposes.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

Service connection can be granted for certain diseases, 
including arthritis, diabetes mellitus, and cardiovascular 
disease, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has 
held that 'Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.'  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 
2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for evidence of 
complaint, treatment, or diagnosis of diabetes mellitus, high 
blood pressure, PTSD, tinnitus, bilateral knee disorder, 
coronary artery disease, or sores to the back and sides.  
Separation examination reports dated in April 1946 and 
September 1951 revealed normal clinical evaluations of the 
ears, skin, joints, lower extremities, and cardiovascular 
system.  

In his June 2006 application for VA benefits the Veteran 
asserted that he had developed diabetes mellitus as a result 
of herbicide exposure in Korea, that he had sores on the back 
and sides as a result of asbestos exposure aboard ship, and 
that he was exposed to ionizing radiation in Japan after 
World War II without indication of any present disability 
related to that exposure.  He noted disabilities including 
high blood pressure, tinnitus, bilateral knee disorders, and 
coronary artery disease without indication of the date of 
onset or the relationship of these disorders to any specific 
event in service.  

A June 2006 private medical statement noted the Veteran had 
diabetes, hypertension, and chronic leg pain without opinion 
as to etiology.  It was also noted that he had PTSD with 
dreams and flashbacks of war.  VA treatment records include 
diagnoses of type II diabetes mellitus, coronary artery 
disease, hypertension, and osteoarthritis of the knees.  No 
opinions as to etiology were provided.  On VA examination in 
February 2007 the Veteran reported he had constant bilateral 
tinnitus.  He stated he could not recall when it began, but 
that it had been present for more than 10 years.  A June 2007 
VA examination report found that based upon a review of the 
evidence of record it was unlikely the Veteran's tinnitus was 
incurred as a result of service.  As rationale for the 
opinion the examiner noted that the Veteran reported the 
onset of tinnitus more than 10 years earlier, but that he did 
not indicate it was related to service.

Based upon the evidence of record, the Board finds diabetes 
mellitus, a chronic high blood pressure disability, PTSD, 
tinnitus, a bilateral knee disorder, coronary artery disease, 
and sores to the back and sides were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  There is no evidence indicating that 
diabetes mellitus, hypertension, arthritis, or coronary 
artery disease were manifest within one year of active 
service.  As noted above, high cholesterol is not a 
disability for VA compensation purposes.  There is no 
evidence indicating that the Veteran was exposed to any 
specific herbicide during service in Korea believed to have 
caused his diabetes mellitus.  The Board further finds that 
the available record does not demonstrate that the events 
identified as in-service stressors by the Veteran actually 
occurred nor that he otherwise developed PTSD as a result of 
active service.  The June 2007 VA examiner's opinion is 
persuasive that the Veteran's tinnitus did not develop as a 
result of active service.  There is no probative evidence of 
any sores to the back or sides, to include as a result of 
asbestos exposure.

While the Veteran may sincerely believe that these disorders 
were incurred as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claims for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2009).

In this case, service treatment records show that an April 
1946 separation examination revealed no diseases or defects 
to the ears.  Whispered and spoken voice test findings were 
15/15, bilaterally.  A September 1951 separation examination 
report also noted whispered and spoken voice test findings of 
15/15, bilaterally.

On VA authorized audiological evaluation in February 2007 
puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
45
55
55
48.75
LEFT
45
55
60
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses included mild to moderately severe bilateral 
sensorineural hearing loss.  A June 2007 VA examination 
report found that the Veteran's hearing loss was at least as 
likely as not due to military noise exposure.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hearing is manifested by no more 
than level I hearing acuity in the right ear and level I 
hearing acuity in the left ear.  Such designations equate to 
a noncompensable (0 percent) evaluation.  Although the 
Veteran's service representative noted the audiology findings 
were nearly three years old, there is no indication that the 
Veteran claims to have experienced any actual increase in 
disability since that examination.  The Board notes the 
February 2007 VA examination findings are consistent with the 
evidence of record and adequately represent the Veteran's 
level of disability.  The examiner is shown to have elicited 
pertinent information from the Veteran concerning his medical 
history and conducted the necessary tests in accordance with 
standard medical practice and VA guidelines.  The VA 
audiology examination is adequate for VA rating purposes.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Therefore, the claim for entitlement to a compensable rating 
must be denied.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances related to this service-
connected disorder to warrant referral for extraschedular 
rating consideration.  The preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for sores to the back and 
sides as a result of asbestos exposure is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


